Citation Nr: 1757003	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-35 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) due to personal assault, major depressive disorder, general anxiety disorder, and polysubstance abuse.

2.  Entitlement to service connection for stroke.

3.  Entitlement to service connection for a left eye scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1976 to June 1982.

These matters came to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD, stroke, left eye scar and drug and alcohol abuse.

As a procedural matter, based on the evidence of record, the Veteran's psychiatric disability and substance abuse claims will be combined into a single claim and recharacterized as entitlement to service connection for a psychiatric disorder, to include PTSD due to personal assault, major depression disorder, general anxiety disorder, and polysubstance abuse.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disability, to include PTSD due to personal assault, major depressive disorder, general anxiety disorder and polysubstance abuse.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his remaining claims on appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Throughout the course of the appeal, multiple psychiatric disorders, including major depressive disorder, polysubstance abuse (alcohol, hashish, cocaine and opium) in full remission, were diagnosed.

In an August 2009 written statement, the Veteran indicated that his psychiatric disability is a result of a personal assault by military police (MP assault) and harassment from his superiors.  He further indicated that he was constantly harassed by superiors because his spouse was of a different race.  He noted that his polysubstance abuse is a result of his psychiatric disability; his left eye scar is a result of the same MP assault; and his stroke was caused by the stress that he endured from the MP assault and the harassment.  

During the June 2017 Board hearing testimony, the Veteran reiterated the information in his written statement and provided additional details, to include witnessing racial acts of violence and distribution of hate propaganda.  Regarding the MP assault, he Veteran reported that when he returned from being away without leave (AWOL), he was arrested and assaulted by military police.  He recalled that he was incarcerated for approximately 8 hours and could not walk when he was released.  

The Veteran underwent a VA mental health examination in July 2010.  After reviewing the record, the examiner determined that the Veteran did not meet the criteria for PTSD as per the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner diagnosed the Veteran with major depressive disorder with recurrent psychotic features and polysubstance dependence, rule out PTSD.  The examiner stated that the likelihood that an assault occurred is possible; however, the record lacks evidence.  Ultimately, the examiner stated that he was unable to provide an opinion regarding the etiology of PTSD without resorting to speculation; however, she did not provide an explanation as to why this is so.  Therefore, the Board finds that the July 2010 VA examination is inadequate because it is does not provide adequate rationale.

The July 2010 eye examination report is also inadequate as the examiner did not have the Veteran's file to review.  The examiner determined that the etiology of the left eye scar could not be resolved without "the verifiable medical record that was related to [the Veteran's] left eyelid scar.  Upon remand, the Veteran's record should be forwarded to a VA examiner in order conduct an adequate VA examination and provide an opinion regarding the etiology of the left eye scar.  

The Veteran should also be afforded a VA examination to determine whether the Veteran has any residuals of a stroke that reportedly occurred as a result of the reported in-service MP assault and stress caused by harassment from superiors.  

Additionally, the Board notes that the Veteran's military personnel records indicate that a mental hygiene report dated January 1981 exists; however, it does not appear to be associated with the record.  Upon remand, the RO should attempt to obtain this report and associate it with the record.  

In light of the remand, updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Request the Veteran's outstanding service treatment records through official sources.  In particular, a request for a January 12, 1981 mental hygiene report completed by PhD. CPT Ekstrom should be made.  All efforts should be documented in the claims file.  If no additional records are received or the response yields only duplicate copies of those already in the claims file, the AOJ should determine whether further attempts to obtain such records would be futile and advise the Veteran of the unavailability of additional records.

3.  Upon completion of directive #1 and #2, schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

With respect to each acquired psychiatric disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not that the acquired psychiatric disability was incurred in, caused by, or is otherwise related to, the Veteran's service?  If any diagnosed acquired psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.

In providing this opinion, the examiner should address the diagnoses already of record, including major depressive disorder and general anxiety disorder.  The examiner is asked to offer an opinion even if the specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered acquired psychiatric diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  Upon completion of directive #1 and #2, schedule the Veteran for a VA examination to determine the etiology of any residuals of a stroke.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

Upon examination of the record and the Veteran, the examiner should identify any residuals of a stroke found to be present.  Thereafter, the examiner is to provide an opinion to the following:

Is it at least as likely as not that residuals of a stroke were incurred in, caused by, or otherwise related to, the Veteran's military service?

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

5.  Upon completion of directive #1 and #2, schedule the Veteran for a VA eye examination to determine the etiology of his left eye scar.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

Upon examination of the record and the Veteran, the examiner is to provide an opinion to the following: 

Is it at least as likely as not that the left eye scar was incurred in, caused by, or otherwise related to, the Veteran's military service?

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

6.  Thereafter, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2017).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




